—Application by the appellant for a writ of error coram nobis to vacate a *297decision and order of this Court dated April 8, 1991 (People v Allaway, 172 AD2d 617), affirming a judgment of the Supreme Court, Kings County, rendered March 3, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Balletta, Lawrence and Ritter, JJ., concur.